El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Se nos pide que reconsideremos nuestra resolución en este caso por la que desestimamos la apelación interpuesta por la demandante (36 D.P.R. 91), y aunque esa solicitud ha sido presentada muchos meses después de su fecha le prestaremos atención en vista de las circunstancias concu-rrentes, ya que el apelante la ha presentado en seguida que la Corte de Circuito de Boston declaró que no procedía la apelación que interpuso contra ella.
Según resulta de estos autos la Central Bayanay de Are-cibo constituyó primera hipoteca sobre determinadas fincas suyas a favor del Banco Comercial de Puerto Rico para garantizarle el pago de $200,000, y posteriormente consti-tuyó segunda hipoteca sobre las mismas fincas para garan-tizar a Melchior, Armstrong & Dessau el pago de ciertos pagarés librados a su orden por una suma de $42,514.40.
El Banco Comercial de Puerto Rico demandó en juicio ordinario en la Corte de Distrito de Arecibo el pago de su crédito y dictada sentencia a su favor fué ejecutada me-diante venta judicial de las fincas hipotecadas, que fueron adjudicadas a dicho banco como único licitador en la su-basta, por cantidad de $125,000 más las contribuciones adeu-dadas por la central demandada, precio que no cubrió su acreencia. El banco vendió más tarde las fincas a don Eduardo Giorgetti quien constituyó hipoteca sobre ellas para responder de parte del precio de su compra.
En esa situación las cosas, Melchior, Armstrong Dessau Co. of Delaware, Inc., demandó al Banco Comercial de Puerto Rico y a don Eduardo Giorgetti alegando haberle sido endosados los pagarés hipotecarios librados por la Central Bayaney a favor de Melchior, Armstrong & Dessau, Inc., *791que no han sido pagados, y solicitando que para satisfacer-los sean vendidas las fincas hipotecadas.
A virtud de excepción de los demandados de existir de-fecto de partes demandadas la corte de distrito ordenó que el demandante hiciera parte demandada a la Central Ba-yaney y la demanda fue enmendada a ese solo efecto inser-tándole una alegación en la que se dijo que la Central Ba-yaney estaba declarada en quiebra, siendo su síndico don Francisco G-arcía, y solicitando que la Central Bayaney, el Banco Comercial de Puerto Rico y don Eduardo Giorgetti fueran condenados a pagar la cantidad reclamada por el demandante. No compareció en el pleito la Central Baya-ney ni su síndico y anotada su rebeldía se celebró el juicio, en el que el demandante enmendó la súplica de su demanda para solicitar sentencia contra el banco y contra Giorgetti. Esta enmienda se hizo sin alterar en nada el título del pleito, ni las alegaciones como aparecían después de re-suelta la excepción previa por la que se ordenó incluir como parte demandada a la Central Bayaney; es decir, que subs-tancialmente la súplica de la demanda era la misma que la de la demanda original.
La situación legal creada en el procedimiento por la re-solución de la excepción previa era la de que la Central Ba-yaney quedaba en tal procedimiento como una parte deman-dada con todos los derechos y los deberes que cualquiera otra parte. En estas condiciones, entendemos que no po-día la parte demandante dejar de notificar a la Central Ba-yaney al establecer su apelación, ya que dicha central era legalmente una parte directamente interesada en el procedi-miento.
Alega el apelante que ejercitando en su demanda la ac-ción de cobro de una deuda garantizada con hipoteca puede establecer su acción contra los poseedores actuales de las fincas hipotecadas sin tener que hacer parte en ella a la Central Bayaney que originalmente constituyó la hipoteca cuyo pago se reclama, porque la hipoteca es un derecho *792real que grava las fincas hipotecadas y que signe con ellas cualquiera que sea su poseedor; pero como de los autos aparece que las fincas fueron vendidas judicialmente para el pago de una hipoteca anterior a la del demandante y que el precio obtenido en la subasta no cubrió el importe de la primera hipoteca, entendemos que bajo tales circunstancias la Central Bayaney o su síndico tiene interés en este asunto y es una parte contraria en esta apelación, porque tratando el demandante de cobrar su hipoteca del Banco y del Sr. Giorgetti por el hecho de que en el pleito del Banco para cobrar su primera hipoteca no fué notificado de la subasta el segundo acreedor, demandante ahora, si por este motivo o por haber estado presente en la subasta, según se alega, el, representante del segundo acreedor hipotecario no han contraído el banco y G-iorgetti la obligación de pagar la segunda hipoteca después de vendidas las fincas por un primer acreedor hipotecario sin cubrir su crédito, entonces esa obligación de la Central Bayaney sólo puede ser reclamada a ella, por lo que está interesada en la resolución de esas cuestiones por este tribunal, siendo así una parte adversa en esta apelación por lo que debió ser notificada de ella.
Por lo expresado no ha lugar a reconsiderar y dejar sin efecto nuestra resolución desestimando esta apelación.